Citation Nr: 1210915	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  10-36 540	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to nonservice-connected pension.

2.  Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel
INTRODUCTION

The Veteran served on active duty from July 1944 to April 1946.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 decision in which the RO denied claims for nonservice-connected pension and special monthly.  In April 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2010.  

In his August 2010 substantive appeal, the Veteran requested a Board video-conference hearing before a Veterans Law Judge at the VA Medical Center (VAMC) in Wilkes-Barre, Pennsylvania.  A January 2012 letter informed the Veteran that he was scheduled for the requested hearing in February 2012.  The Veteran failed to report for the scheduled hearing.  Correspondence was subsequently received in which the Veteran appeared to request that his hearing be rescheduled.  Although such hearing was never scheduled, the Board observes, as explained below, that, the Veteran later withdrew his request for a Board hearing.  See 38 C.F.R. § 20.704(d) (2011).  In any event, the Board points out that, because the Veteran has withdrawn his appeal, any outstanding request for a Board hearing would be rendered moot.  

In March 2012, a Deputy Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7017(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).  









FINDING OF FACT

In February 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw all of his claims on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of this appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran was notified by letter dated in January 2012 that he was scheduled for a Board videohearing at the Wilkes-Barre VAMC in February 2012.  The Veteran failed to report for his scheduled hearing.  On the date of the hearing, the Veteran's accredited representative submitted via facsimile the Veteran's response to the January 2012 notification letter; it was signed in January 2012 and indicated that the Veteran desired to reschedule his videohearing for a future visit.  Attached to this response, however, was a statement from the Veteran's accredited representative indicating that the Veteran was contacted following receipt of his January 2012 response and that, after learning VA does not conduct house calls for hearings, the Veteran desired to withdraw his request for a Board hearing and all appeals to the VA.  The record further reflects that RO personnel contacted the accredited representative later that same day to confirm the Veteran's withdrawal of appeal.  

In light of the foregoing, there remains no allegation of errors of fact or law for appellate consideration with regard to these matters.  Accordingly, the Board does not have jurisdiction to review this appeal and it must be dismissed.


ORDER

The appeal is dismissed.




		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


